DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 4/19/2021 in which claims 1, 4, 5, 7, 11 and 12 have been amended. Claim 12 is withdrawn. Currently claims 1-5 and 7-11 are pending for examination in this application. 

Election/Restrictions
As previously indicated in the final rejection mailed 12/18/2020, claim 12 is withdrawn by original presentation. Newly submitted claim 12 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally presented claims were drawn to a purification system with at least one integrated filter device and subsequent claims defined the 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter. The filter fibers in newly presented claim 12 are a different structure and thus includes divergent subject matter from the originally presented claims;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). Newly presented claim 12 requires at least different search queries to find the different filter fiber structure;
(c) the prior art applicable to one invention would not likely be applicable to another invention. The prior art applied to reject the originally presented same filter device does not apply to newly presented claim 12. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.


Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 recites “at least one of the integrated filter devices” in line 5. This should read “at least one of the one or more integrated membrane filter devices”. 
Claim 1, lines 11-12 recites “the air stream is directed to the central lumen”. This should read “the stream of compressed air is directed to a central lumen”. 
Claim 1, line 19 recites “the amount”. This should read “an amount”. 
The preamble of claims 2-5 and 12 should read “The wearable air purification apparatus…”. 
Claim 2 recites “a central lumen running along the first axis”. This should read “the central lumen running along a first axis”. 
Claim 4 recites “includes least”. This should read “includes at least”.
Claim 7 recites “the first and second interfaces”. This should read “the first and the second interfaces”.
Claim 7, lines 13-14 read “the air stream”. This should read “the stream of compressed air”. 
Claim 7, line 14 recites “the central lumen”. This should read “a central lumen”. 
Claim 7, line 17, recites “the exhalation”. This should read “an exhalation”. 
Claim 7, line 26 recites “to oxygen generation signal”. This should read “to an oxygen generation signal”. 

Claim 11, line 2 recites “the presence”. This should read “a presence”. 
Claim 11, lines 3 recites “the sensor devices”. This should read “the one or more sensor devices”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 recites newly added limitations drawn to an oxygen liberation device. This device is activated by an oxygen generation signal based on the amount of oxygen measured by an oxygen sensor. There is no support for this in applicant’s disclosure. Page 19 of applicant’s disclosure states “For example, in an arrangement where one or more sensors detects the presence of an airborne toxin that the engaged filters are incapable of filtering, the processor 104 causes the one or more control valves to operate and provide stored oxygen to the user”. Page 20 states “In an alternative arrangement the sequastation compound is Tetramethylammonium ozonide ((CH3)4NO3). In a particular configuration, one or more oxygen releasing devices are configured to induce the oxygen sequestration compound to release oxygen. For instance, the air purifier device includes one or more addressable or controllable heating elements are configured to heat the oxygen sequestration compound until oxygen is released from the compound. In a particular configuration, the oxygen sequestration is connectable to the common power and air interface. Here, the processor 104 mediates the functioning of the heating elements to maintain a steady stream of generated uncontaminated oxygen. For example, the oxygen repository module also includes temperature sensors, backup power supplies, oxygen sensors, and one or more integrated control processors configured to communicate with the processor 105.” It appears the oxygen liberation device is activated by detecting toxins, not oxygen. The claim recites the processors are configured to receive a value corresponding to an amount of toxins, but do not specify what the processors do with that value.
Claims 2-5 are rejected due to their dependency on claim 1.
Claim 4 recites “the air supply conduit includes least one selectable activation state filtering module”. Applicant’s disclosure does not have support for this activation state filtering module in addition to the module recited in claim 1. Further the claim recites that the activation state is set in response to a signal indicating that the determined concentration of one or more pollutants exceeds a predetermined threshold. Applicant’s disclosure does not describe this. The only description of a threshold in applicant’s disclosure is alerting the user when a pre- determined threshold has been met (see page 5). There is no description of setting an activation state in response to a signal indicating that the determined concentration of one or more pollutants exceeds a predetermined threshold.
Claim 5 is rejected due to its dependency on claim 4.
Claim 7 recites newly added limitations drawn to an oxygen liberation device. This device is activated by an oxygen generation signal based on the amount of oxygen measured by an oxygen sensor. There is no support for this in applicant’s disclosure. Page 19 of applicant’s disclosure states “For example, in an arrangement where one or more sensors detects the presence of an airborne toxin that the engaged filters are incapable of filtering, the processor 104 causes the one or more control valves to operate and provide stored oxygen to the user”. Page 20 states “In an alternative arrangement the sequastation compound is Tetramethylammonium ozonide ((CH3)4NO3). In a particular configuration, one or more oxygen releasing devices are configured to induce the oxygen sequestration compound to release oxygen. For instance, the air purifier device includes one or more addressable or controllable heating elements are configured to heat the oxygen sequestration compound until oxygen is released from the compound. In a 
Claim 7 recites “a plurality of filter fibers have an open end and a closed end, wherein each end of the one or more membrane filter fibers is in communication with the first interface”. The examiner notes that there is no support for the combination of these limitations in the originally filed disclosure. One end being closed is discussed at the top of page 9 of the disclosure as being an alternative to the embodiment where each end is in communication with the first interface 110 (discussed at the bottom of page 8 of the disclosure). 
Claim 7 recites “the integrated valve is controlled solely in response to a signal generated by at least one biometric sensor”. There is no support in the originally filed disclosure for the valve solely being controlled by a signal. 
Claims 8-11 are rejected due to their dependency on claim 7.
Claim 11 recites “one or more selectable activation state filtering modules”. Applicant’s disclosure does not have support for this activation state filtering module in addition to the module recited in claim 7. Further the claim recites that the activation state is set in response to a determination that the determined 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with functional and indefinite language.  A few examples of indefinite language follow below. This listing should not be considered to be an exhaustive list and applicant's cooperation is required to review the file to ensure the claims are in proper form, including [dependency, antecedence, grammar, etc.]
Claim 1 recites “the one or more membrane filter fibers” in lines 10-11. There is insufficient antecedent basis for this claimed limitation.
Claim 1 recites “the one or more filter fibers” in line 12. There is insufficient antecedent basis for this claimed limitation.
Claim 1 recites “the one or more processors” in line 14. There is insufficient antecedent basis for this claimed limitation.
Claims 2-5 are rejected due to their dependency on claim 1. 
	Claims 2 recites “the plurality of membrane filter fibers”. This is unclear because claim 1 recites the one or more membrane filter fibers. Thus, are these the same fibers and is applicant now claiming a plurality? The examiner recommends amending the claim to read “wherein each of the one or more membrane filter fibers has an exterior and an interior surface”. The examiner notes “the plurality membrane filtering fibers” is also recited in line 4 of the claim. This should also be amended to be consistent with the claim.
	Claim 2 recites “the enclosing sheath” in lines 4-5. There is a lack of antecedent basis for this claimed limitation. 
	Claim 2 recites “the closed end and not the open end”. There is no antecedent basis for the closed end or the open end.
	Claim 3 recites “configured to execute with code” but does not indicate what it is executing thus making the claim unclear. 
	Claim 3 recites “the one or more filtering modules”. There is a lack of antecedent basis for the claimed limitation. 
	Claim 3 recites “one or more contaminants”. It is unclear if these contaminants are the same contaminants referred to in claim 1. 
Claims 4 and 5 are rejected due to their dependency on claim 3.
Claim 4, line 2 recites “the activation”. There is a lack of antecedent basis for the claimed limitation. 
Claim 4, line 3 recites “the filtering module”. There is a lack of antecedent basis for the claimed limitation. 
Claim 4, line 2 recites “one or more pollutants”. It appears applicant is referring to the one or more contaminants previously claimed but this is not clear from the current claim language.
Claim 5 is rejected due to its dependency on claim 4.
Claim 5 recites “automatically engagable upon decoupling of the first or second interface”. It is unclear what the valve is engaging and from what is being decoupled from what. Further, the claim reads as a hybrid claim (both method and apparatus). The examiner recommends amending the claim to read “a securing valve configured to automatically close upon decoupling of the first or second interface from” {insert what the first or second interface is being decoupled from}.
Claim 7 is unclear because there is no clear preamble and it appears the air supply module is recited twice in lines 1-3. 
Claim 7, line 8, recites “to facial mask”. It is unclear if applicant is referring to another mask, as one is already recited in line 4 of the claim. 
Claim 7 recites “the one or more membrane filter fibers” in line 12. This is unclear because its antecedent basis is “a plurality of membrane filter fibers”. One is not a plurality. Further claim terminology should remain consistent throughout the claims. See line 14 “one or more filter fibers”. One is not a plurality. Further claim terminology should remain consistent throughout the claims.
Claim 7 recites “the integrated valve”. It is unclear if applicant is referring to the electronically activated valve or another valve. 
Claim 7, line 22 recites “the one or more processors”. There is a lack of antecedent basis for the claimed limitation. 
Claims 8-11 are rejected due to their dependency on claim 7. 
Claim 8 recites “the first oxygen sequestration compound”. There is a lack of antecedent basis for this claimed limitation as claim 7 only refers to “an oxygen sequestration compound”. Thus it is unclear if this is an additional compound or the same compound referred to in claim 7.
	Claim 9 recites “one or more filtering modules”. It is unclear if applicant is adding filtering modules to the system or if applicant is referring to the “at least one integrated filter device” recited in claim 7.
	Claim 10 recites “each module”. It is unclear which module applicant is referring to. Is it the air supply module?
	Claim 10 recites “the filter”. There is a lack of antecedent basis for this claimed terminology.  
	Claim 11 recites “one or more contaminants”. It is unclear if these contaminants are the same as those referred to in claim 7. 

Response to Arguments
	The examiner notes no prior art was used to reject the instant claims and thus applicant’s arguments regarding the prior art are considered moot. There are several 112(a) and 112(b) rejections set forth above. Once these issues are addressed, the examiner reserves the right to apply appropriate prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785